DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/18/22 has been entered.

3.	Claims 1, 2, 5, 6, 10, 12, 17, 23, 27, 30, 33, 35-38, 41, 51, 52, 56 and 58 are pending upon entry of amendment filed on 1/18/22.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr.  Jonathan Caplan on 1/26/22.

6.	IN THE CLAIMS:

Cancel claim 58.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

s 1, 2, 5, 6, 10, 12, 17, 23, 27, 30, 33, 35-38, 41, 51, 52 and 56 are allowed.  

IN light of Applicant’s amendment filed on 1/18/22, the rejections of record have been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pub 2012/0282249, 2012/0114646, of record) neither teach nor suggest specific excipient ratio of sucrose and arginine of 3.2-3.4:1 that contributes to moisture content about 5% required by the claimed invention. 

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 26, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644